Sub-Item 77O Rule 10f-3 Transactions Dreyfus Stock Funds -Dreyfus Small Cap Equity Fund On April 24, 2009, Dreyfus Small Cap Equity Fund (the Fund) purchased $14,980 in Host Hotel & Resorts- CUSIP # 44107P104 (the Common Stocks). The Common Stocks were purchased from Merrill Lynch and Deutsche Bank, leads, members of the underwriting syndicate offering the Common Stocks. BNY Mellon Capital Markets, LLC an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Merrill Lynch, Deutsche Bank (leads), Bank of America, received a commission of 0.15%. No other member received any economic benefit. The following is a list of the syndicates primary members: Merrill Lynch & Co. Goldman, Sachs & Co. Deutsche Bank Securities J.P. Morgan BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. ABN AMRO Incorporated Barclays Capital Calyon Securities(USA) Inc. Raymond James & Associates, Inc. Scotia Capital UBS Investment Bank Wachovia Securities Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 20, 2009.
